DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 05/04/2021 which amended claims 1, 7 and 9-11 and cancelled claims 5 and 6. Claims 1-3 and 7-12 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-3 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the beam splitter is a first beam splitter; the image pickup circuitry includes an optical system configured to guide light generated through splitting at the first beam splitter to the image pickup device; and the illuminator includes a light source and a second beam splitter disposed on an optical axis of the optical system and configured to split light emitted from the light source and to emit the light along the optical axis of the optical system to the first beam splitter. 
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 10, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the beam splitter is a first beam splitter; the image pickup circuitry includes an optical system configured to guide light generated through splitting at the first beam splitter to the image pickup device; and the illuminator includes a light source and a second beam splitter disposed on an optical axis of the optical system and configured to split light emitted from the light source and to emit the light along the optical axis of the optical system to the first beam splitter. 
These limitations in combination with the other limitations of claim 10 renders the claim non-obvious over the prior art of record.
In regards to claim 1, Yamazaki (US 6,082,865) discloses an image pickup apparatus (Figure 1) comprising:
a splitter device (Figure 1; Half Mirror 101, CCD Image Sensor 102, Optical System 103) configured to attach to an optical projection system (Figure 1; Optical System 108) configured to project an image of a subject on a screen (see Column 5; Lines 34-41 and 54-60; wherein it is disclosed that one of pictures divided by the half mirror is projected on a projection screen 106 and that the optical system 108 is responsible for bringing into focus an image projected onto the screen), and 
an illuminator configured to radiate light onto the subject (Figure 1; OHP Film 105) via the splitter device (see Figure 1 and Claims 1 and 28; wherein a light from a light source is passed through said film 105 to produce an image light),
wherein the splitter device (Figure 1; Half Mirror 101, CCD Image Sensor 102, Optical System 103) includes:


    PNG
    media_image1.png
    682
    683
    media_image1.png
    Greyscale

image pickup circuitry (Figure 1; CCD Image Sensor 102 and Optical System 103) including an image pickup device (Figure 1; CCD Image Sensor 102) configured to receive first light generated through splitting at the beam splitter (see Figure 2; Column 6, Lines 35-41; wherein it is disclosed that the light 201 which is transmitted through the half mirror 101 is projected on CCD Image Sensor 102 installed at a portion above the half mirror 101 and image pickup is made), the image pickup circuitry (Figure 1; CCD 
wherein the beam splitter (Figure 1; Half Mirror 101) is positioned between the image pickup device (Figure 1; CCD Image Sensor 102) and the subject (see Figure 1; wherein the half mirror 101 is positioned between the image sensor 102 and the OHP film 105), and
wherein the beam splitter (Figure 1; Half Mirror 101), in the splitter device (Figure 1; Half Mirror 101, CCD Image Sensor 102, Optical System 103) configured to attach to the optical projection system (Figure 1; Optical System 108), is configured to split an input light into the first light (Figure 2; Transmitted Light 201) entering the image pickup device (see Figures 1 and 2; Column 6, Lines 35-41; wherein it is disclosed that light 201 transmitted through half mirror 101 is projected on CCD image sensor 102) and a second light (Figure 2; Reflected Light 202) to be projected (see Figures 1 and 2; Column 6, Lines 1-5; wherein it is disclosed that light 202 reflected at the half mirror 101 is projected onto the screen 106).
Yamazaki does not expressly disclose that the splitter device is configured to detachably attach to an optical projection system configured to project an image of a subject on a screen; wherein the second light enters the optical projection system to be projected by the optical projection system, wherein the beam splitter is a first beam 
In regards to claim 10, Yamazaki (US 6,082,865) discloses an optical measurement apparatus (Figure 1) comprising:
a screen (Figure 1; Screen 106);
an optical projection system (Figure 1; Optical System 108) configured to project an image of a subject on the screen (see Column 5; Lines 34-41 and 54-60; wherein it is disclosed that one of pictures divided by the half mirror is projected on a projection screen 106 and that the optical system 108 is responsible for bringing into focus an image projected onto the screen) and connected to a splitter device (see Figure 1; wherein the optical system 108 is connected to half mirror 101, CCD image sensor 102, and optical system 103 which constitute the splitter device); and
an illuminator configured to radiate light onto the subject (Figure 1; OHP Film 105) via the splitter device (see Figure 1 and Claims 1 and 28; wherein a light from a light source is passed through said film 105 to produce an image light), and
the splitter device (Figure 1; Half Mirror 101, CCD Image Sensor 102, Optical System 103) including:
a beam splitter (Figure 1; Half Mirror 101) disposed on an optical axis of the optical projection system (see Figure 1; wherein the half mirror 101 is disposed on the optical axis of optical system 108); and 

wherein the beam splitter (Figure 1; Half Mirror 101) is positioned between the image pickup device (Figure 1; CCD Image Sensor 102) and the subject (see Figure 1; wherein the half mirror 101 is positioned between the image sensor 102 and the OHP film 105), and
wherein the beam splitter (Figure 1; Half Mirror 101), in the splitter device (Figure 1; Half Mirror 101, CCD Image Sensor 102, Optical System 103) configured to attach to the optical projection system (Figure 1; Optical System 108), is configured to split an input light into first light (Figure 2; Transmitted Light 201) entering the image pickup device (see Figures 1 and 2; Column 6, Lines 35-41; wherein it is disclosed that light 201 transmitted through half mirror 101 is projected on CCD image sensor 102) and a second light (Figure 2; Reflected Light 202) to be projected (see Figures 1 and 2; Column 6, Lines 1-5; wherein it is disclosed that light 202 reflected at the half mirror 101 is projected onto the screen 106).
detachably connected to the splitter device wherein the second light enters the optical projection system to be projected by the optical projection system, wherein the beam splitter is a first beam splitter; the image pickup circuitry includes an optical system configured to guide light generated through splitting at the first beam splitter to the image pickup device; and the illuminator includes a light source and a second beam splitter disposed on an optical axis of the optical system and configured to split light emitted from the light source and to emit the light along the optical axis of the optical system to the first beam splitter.
The dependent claims, claims 2-3, 7-9 and 11-12, are likewise allowable by virtue of their dependency upon allowable independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882